

	

		III

		109th CONGRESS

		1st Session

		S. RES. 119

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2005

			Mr. Salazar (for

			 himself, Ms. Landrieu, and

			 Mr. Bingaman) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating April 21, 2005, as

		  National Kindergarten Recognition Day.

	

	

		Whereas

			 Friedrich Froebel, known as the Father of Kindergarten, opened

			 the first kindergarten classroom on April 21, 1837, with the goal of shaping

			 young children in a nurturing, educational, and protected environment;

		Whereas

			 kindergarten has a long history of enhancing children’s cognitive, physical,

			 and social development in the United States and throughout the world;

		Whereas

			 Margarethe Meyer Schurz opened the first German-speaking kindergarten in the

			 United States in 1856, Elizabeth Peabody opened the first English-speaking

			 kindergarten in Boston, Massachusetts, in 1873, and the first public school

			 kindergarten classrooms were established under the leadership of Susan Blow and

			 William Torrey Harris in St. Louis, Missouri, in the early 1870s;

		Whereas

			 kindergarten is a critical year in children’s formal education, as well as in

			 their continued physical, social, and emotional development, that prepares them

			 for later school success and lifelong learning;

		Whereas

			 quality kindergarten programs use developmentally, culturally, and

			 linguistically appropriate curricula, teaching practices, and assessments to

			 support each child’s learning and development progress to reach his or her

			 maximum potential;

		Whereas

			 teachers who teach kindergarten need to have specialized knowledge and skills

			 in working with young children to respond to the unique interests, learning

			 styles, and developmental characteristics of children in their kindergarten

			 year;

		Whereas

			 kindergarten programs need to be ready for all children who are eligible,

			 including children with disabilities and children who are not native English

			 speakers, and their families;

		Whereas

			 kindergarten programs should collaborate and coordinate with preschools and

			 with the other early elementary grades in order to provide a continuum of

			 appropriate, effective early learning for all children as they transition to

			 and through the early grades of school;

		Whereas

			 in 2001, more than more 3,700,000 children between the ages of 4 and 6 years

			 old attended kindergarten, including full-day, half-day, or alternate day

			 programs;

		Whereas

			 the percentage of children attending full-day kindergarten programs has grown

			 from 28 percent in 1977 to 60 percent in 2001; and

		Whereas

			 establishment of a National Kindergarten Recognition Day will

			 help draw attention to the critical role kindergarten plays as the transitional

			 year from early education programs to the elementary and secondary education

			 system: Now, therefore, be it

		

	

		That the Senate—

			(1)designates April 21, 2005, as

			 National Kindergarten Recognition Day to raise public awareness

			 about the impact of the kindergarten year on the development of our nation’s

			 children; and

			(2)urges the people of the United States to

			 recognize the historic tradition of kindergarten in the United States and its

			 contribution to preparing children for their elementary and secondary

			 educational achievement and experiences.

			

